                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,

                     Plaintiff,

v.                                                      No. 18-CV-1119 JHR-LF

AFSCME COUNCIL 18 and
NEW MEXICO HUMAN SERVICES
DEPARTMENT,

                     Defendants.


                                    ENTRY OF APPEARANCE

       COME NOW the law firms of YOUTZ & VALDEZ, P.C. (Shane Youtz, Stephen

Curtice, James Montalbano), and ALTSHULER BERZON, LLP (Scott Kronland, Eileen

Goldsmith), and hereby enter their appearances as counsel of record for Defendant AFSCME

Council 18 in the above-captioned case.



                                          Respectfully submitted,

                                          YOUTZ & VALDEZ, P.C.


                                                 /s/ Shane Youtz
                                          Shane C. Youtz
                                          shane@youtzvaldez.com
                                          Stephen Curtice
                                          stephen@youtzvaldez.com
                                          James A. Montalbano
                                          james@youtzvaldez.com
                                          900 Gold Avenue S.W.
                                          Albuquerque, NM 87102
                                          (505) 244-1200 – Telephone


                                          Scott Kronland (to be admitted pro hac vice)
                                          skronland@altshulerberzon.com
                                          Eileen Goldsmith (to be admitted pro hac vice)
                                            egoldsmith@altshulerberzon.com
                                            ALTSHULER BERZON LLP
                                            177 Post Street Suite 300
                                            San Francisco, CA 94108
                                            (415) 421-7151

                                            Attorneys for Defendant AFSCME Council 18



I hereby certify that a true and correct
copy of the foregoing pleading was
electronically filed and served through
the CM/ECF system this 16th day of
January, 2019, on all registered parties.

Brian K. Kelsey
Jeffrey M. Schwab
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
jschwab@libertyjusticecenter.org
bkelsey@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Brett Hendrickson


      /s/ Shane Youtz
Shane Youtz




                                              2
